Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowling, et al., US 2014/0039681 A1, in view of Beira, et al., US 2013/0304084 A1.
As per Claim 1, Bowling teaches a system (¶¶ 52-55) comprising: 
a first structure (¶ 60; end effector 110 of Figures 1 and 2); 
a manipulator supported by the first structure (¶¶ 60, 62; manipulator 50 of Figures 1 and 2); 
a second structure supporting the first structure (¶¶ 64-65; cart 52 of Figures 1 and 2); and 
a processor coupled to the manipulator and to the second structure (¶ 86); wherein the processor is configured to: 
in response to entering a first mode, determine, relative to the first structure, a first position of a reference location at a time of entry into the first mode, the reference location being associated with a link of the manipulator (¶¶ 65-66; a “home position”); and 
while in the first mode: detect a manual movement of the reference location to a second position relative to the first structure, wherein a difference between the first position and the second position comprises a displacement having at least a first component in a first direction and a second component in a second direction, the second direction different from the first direction (¶¶ 98-99; as shown in Figures 8, 9 and 10). 
Bowling does not expressly teach: calculating, in response to the detected manual movement and based on at least the first component, a motion of the second structure that reduces the first component while not changing the second component by causing the first structure to move relative to the reference location in the first direction, and command the second structure to move in accordance with the calculated motion.  Beira teaches: 
calculating, in response to the detected manual movement and based on at least the first component, a motion of the second structure that reduces the first component while not changing the second component by causing the first structure to move relative to the reference location in the first direction (¶¶ 52-54), and 
commanding the second structure to move in accordance with the calculated motion (¶ 79).  
At the time of the invention, a person of skill in the art would have thought it obvious to run the manipulator structure of Bowling with the joint driven pulley mechanism of Beira, in order to improve maneuverability and accuracy of movement.
As per Claim 2, Bowling teaches that the first direction is orthogonal to the second direction (¶¶ 65-66).
As per Claim 3, Bowling teaches that the first direction is a vertical direction of the system (¶¶ 65-66; perpendicular to “a horizontal base plane” as Figures 4 and 5 show).
As per Claim 4, Bowling teaches: 
that the second structure comprises a translational column (¶¶ 60; end effector 110 of Figure 2); and 
the calculated motion comprises a movement of the translational column to adjust a height of the first structure (¶¶ 60, 70).
As per Claim 5, Bowling teaches that the processor is further configured to: stop movement of the first structure in the first direction when a position of the translational column reaches a preset limit (¶¶ 247-249).
As per Claim 6, Bowling further teaches: 
a third structure coupling the manipulator to the first structure (¶ 72; arms 68 and 70 of Figure 2), wherein the processor is further configured to: 
enter the first mode from a second mode, wherein in the second mode, one or more joints of the third structure are commanded to be in a state that facilitates external manipulation (¶¶ 97, 104).
As per Claim 7, Bowling teaches that the processor is further configured to: enter the first mode in response to a system joint reaching a range of motion limit, the system joint being a joint of the manipulator or a joint of a third structure coupling the manipulator to the first structure (¶ 203).
As per Claim 8, Bowling teaches that the processor is further configured to: enter the first mode in response to a system joint remaining at or past a range of motion limit for at least a predetermined duration of time, the system joint being a joint of the manipulator or a joint of a third structure coupling the manipulator to the first structure (¶¶ 204-205).
As per Claim 9, Bowling teaches a method of operating a system comprising a first structure, a manipulator supported by the first structure, a second structure supporting the first structure (¶¶ 60-62; Figures 1 and 2), and a processor (¶ 86), the method comprising: 
in response to entering a first mode, determining, by the processor and relative to the first structure, a first position of a reference location at a time of entry into the first mode, the reference location being associated with a link of a manipulator supported by the first structure (¶¶ 65-66; a “home position”); and while in the first mode: 
detecting, by the processor, a manual movement of the reference location to a second position relative to the first structure, wherein a difference between the first position and the second position comprises a displacement having at least a first component in a first direction and a second component in a second direction, the second direction different from the first direction (¶¶ 98-99; as shown in Figures 8, 9 and 10). 
Bowling does not expressly teach: calculating, by the processor in response to detecting the manual movement and based on at least the first component, a motion of the second structure that reduces the first component while not changing the second component by causing the first structure to move relative to the reference location in the first direction; and commanding, by the processor, the second structure to move in accordance with the calculated motion.  Beira teaches: 
calculating, by the processor in response to detecting the manual movement and based on at least the first component, a motion of the second structure that reduces the first component while not changing the second component by causing the first structure to move relative to the reference location in the first direction (¶¶ 52-54); and 
commanding, by the processor, the second structure to move in accordance with the calculated motion (¶ 74).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Bowling teaches that the first direction is orthogonal to the second direction (¶¶ 65-66).
As per Claim 11, Bowling teaches: 
that the second structure comprises a translational column (¶¶ 60; end effector 110 of Figure 2); and 
that the calculated motion comprises a movement of the translational column to adjust a height of the first structure (¶¶ 60, 70).
As per Claim 12, Bowling further teaches entering the first mode from a second mode, wherein in the second mode, one or more joints of a third structure are commanded to be in a state that facilitates external manipulation (¶¶ 97, 104), and that the third structure couples the manipulator to the first structure (¶ 72; arms 68 and 70 of Figure 2).
As per Claim 13, Bowling further teaches: entering the first mode in response to a joint reaching a range of motion limit, the joint being a joint of the manipulator or a joint of a third structure coupling the manipulator to the first structure (¶ 203).
As per Claim 14, Bowling further teaches: entering the first mode in response to a system joint remaining at or past a range of motion limit for a predetermined duration of time, the system joint being a joint of the manipulator or the joint of a third structure coupling the manipulator to the first structure (¶¶ 204-205).
As per Claim 15, Bowling teaches a non-transitory machine-readable medium (¶¶ 135-137) having stored thereon a plurality of instructions which when executed by a processor of a system (¶ 86) are adapted to cause the processor to perform a method comprising: 
in response to entering a first mode, determining relative to a first structure, a first position of a reference location at a time of entry into the first mode, the reference location being associated with a link of a manipulator supported by the first structure (¶¶ 65-66; a “home position”); and 
while in the first mode: detecting a manual movement of the reference location to a second position relative to the first structure, wherein a difference between the first position and the second position comprises a displacement having a first component in at least a first direction and a second component in a second direction different from the first direction (¶¶ 98-99; as shown in Figures 8, 9 and 10).  
Bowling does not expressly teach: calculating, in response to the detected manual movement and based on at least the first component, a motion of a second structure that reduces the first component while not changing the second component by causing the first structure to move relative to the reference location in the first direction; and commanding the second structure to move in accordance with the calculated motion.  Beira teaches: 
calculating, in response to the detected manual movement and based on at least the first component, a motion of a second structure that reduces the first component while not changing the second component by causing the first structure to move relative to the reference location in the first direction (¶¶ 52-54); and 
commanding the second structure to move in accordance with the calculated motion (¶ 74).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Bowling teaches that the first direction is orthogonal to the second direction (¶¶ 65-66).
As per Claim 17, Bowling teaches that the first direction is a vertical z-direction of the system (¶¶ 65-66; perpendicular to “a horizontal base plane” as Figures 4 and 5 show).
As per Claim 18, Bowling teaches: 
that the second structure comprises a translational column (¶ 60; end effector 110 of Figure 2); and 
the calculated motion comprises a movement of the translational column to adjust a height of the first structure (¶¶ 60, 70).
As per Claim 19, Bowling teaches that the method further comprises entering the first mode from a second mode, wherein in the second mode, one or more joints of a third structure are commanded to be in a state that facilitates external manipulation (¶¶ 97, 104), and that the third structure couples the manipulator to the first structure (¶ 72; arms 68 and 70 of Figure 2).
As per Claim 20, Bowling teaches that the method further comprises: entering the first mode in response to a system joint reaching a range of motion limit, the system joint being a joint of the manipulator or a joint of a third structure coupling the manipulator to the first structure (¶ 203); or entering the first mode in response to a system joint remaining at or past the range of motion limit for at least a predetermined duration of time, the system joint being the joint of the manipulator or the joint of the third structure (¶¶ 204-205).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,033,345 ("the'345 patent"), as well as claims 1-24 of U.S. Patent No. 10,285,764 ("the '764 patent"). Although the claims at issue are not identical, they are not patentably distinct from each other because the '345 patent and the '764 patent both teach a robot with a plurality of arms that aids a doctor in a surgical procedure. The robots in the '345 patent and the '764 patent teach manipulators that move the surgical arms to different positions, processors that calculate displacement amounts, and control units that adjust the positions of the arms in response to those calculations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661